Citation Nr: 1139413	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a thoracic spine disability.  

3.  Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268.271 (1998).


FINDINGS OF FACT

1.  A cervical spine disability, degenerative changes, was not affirmatively shown to have had onset during service; a cervical spine disability, degenerative changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in November 1969; a cervical spine disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service. 

2.  A thoracic spine disability, degenerative changes, was not affirmatively shown to have had onset during service; a thoracic spine disability, degenerative changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in November 1969; a thoracic spine disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.




3.  A lumbosacral spine disability, degenerative changes, was not affirmatively shown to have had onset during service; a lumbosacral spine disability, degenerative changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in June 1972; a lumbosacral spine disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, and degenerative changes of the cervical spine, as a chronic disease, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A thoracic spine disability was not incurred in or aggravated by service, and degenerative changes of the thoracic spine, as a chronic disease, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A lumbosacral spine disability was not incurred in or aggravated by service, and degenerative changes of the lumbosacral spine, as a chronic disease, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in October 2005, November 2005, and March 2006.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The Veteran was also notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim. 




As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a hearing, but he declined a hearing.  The VA obtained the service treatment records and private medical records identified by the Veteran, including records from:  MP, D.C.; BJD, D.O.; Lovelace Health Systems; AM, M.D.; and CC, M.D. and DS, M.D., of Southwest Medical Associates. 

The Veteran has not identified any other pertinent evidence, such as VA records to obtain on his behalf.  The Veteran had authorized VA to obtain records from Saint Joseph Hospital (now known as Lovelace Medical Center) dated in 1984 or 1985, but in November 2010 the hospital responded that records for the dates specified had been destroyed.  

VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in December 2010.  The report and medical opinion contain sufficient factual detail and medical analysis such that the Board can rely on the report and medical opinion to make a fully informed decision on the claims.  





The Veteran's representative argued that the VA examination was inadequate because the examiner could not resolve the question of the relationship of the current conditions to service without resorting to speculation.  However, it is noted that the opinion of the VA examiner was based on consideration of the prior medical history and described the disabilities in sufficient detail.  Also, the examiner furnished rationale as to why he was unable to provide an opinion that was not based on speculation.  The conclusion of the VA examiner that a diagnosis cannot be reached without resorting to speculation reflects the limitations of knowledge in the medical community and is reasonably based on the procurable medical evidence.  For these reasons, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 391  (2009) (A Department of Veterans Affairs (VA) medical examination is not inadequate merely because the medical examiner states he cannot reach a conclusion without resort to speculation.).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 , 3.309. 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The Veteran served on active duty in the Navy from March 1966 to November 1969.  The service treatment records show that on the October 1965 physical examination for enlistment, no abnormalities were noted.  In March 1966, the Veteran was hospitalized for an upper respiratory infection, after complaining of a sore throat, cough, sore neck, and back pain for 48 hours.  He was placed on a "cold" routine, and after normal chest X-rays and lab data he was declared fit for duty and discharged two days later on April 1, 1966.  The final diagnosis was upper respiratory infection.  In September 1969, the Veteran complained of headaches as the result of a neck injury, and he was prescribed medication for the headaches.  On the November 1969 physical examination for separation, there were several scars on the lower back that were not considered disabling. 

After service, the medical records do not show a spine disability until the late 1990s.  At the time that the Veteran filed his claims of service connection for the neck and back disabilities, he authorized the RO to obtain private medical records from several health care providers, which dated from 1984 or 1985 at Saint Joseph Healthcare (Back Clinic) to the present.  


The records from Saint Joseph were not obtainable, and there is no indication from the Veteran that he sought or received treatment prior to 1984.  

The private medical records that on a routine examination in July 1997 the back and spine were supple and nontender.  There was no complaint, finding, or diagnosis of a spine disability.  In April 1998, the Veteran complained of shoulder and neck pain for three days.  The diagnosis was facet dysfunction with levator scapulae syndrome, and the Veteran underwent manipulative therapy to the upper thoracic and the lower cervical facets.   On a routine examination in April 1999, the Veteran complained of mild neck and mid-back pain since a recent motor vehicle accident. He indicated that the symptoms were waning and were not disabling.  Examination of the spine was negative, and the assessment included recovering neck pain.  In September 1999, the Veteran complained of lower back symptoms.  He gave a history of low back symptoms, which flared up since an automobile accident earlier that month.  It was noted that the Veteran had some radicular symptoms previously that had cleared.  The assessment was back pain, sacroiliac dysfunction. 

Private records also show that on a routine physical examination in April 2001 the evaluation of the spine was negative.  There was no pertinent diagnosis.  In August 2002, the Veteran stated that he had hurt his back about five days previously when he bumped his head on a garage door and had pain in his low back.  The assessment was somatic dysfunction and muscle spasm in the low back.  In February 2003, the Veteran complained of neck pain that he had been struggling with for at least a month.  There was no acute injury.  It was noted that he had minimal prior history of problems with his neck and back.  After examination, the assessment was mechanical neck pain.  In April 2003, the Veteran presented for a routine examination, noting that he had been having problems with his neck since February.  Examination of the spine was negative.  The assessment included neck pain, and the Veteran was given a chiropractic referral.  





Thereafter, private reports show that the Veteran complained of neck and back pain as well as neurological symptoms.  An EMG and nerve conduction study of the right upper and lower extremities in June 2005 were unremarkable.  An MRI of the cervical spine in June 2005 indicated significant spondylitic changes at three levels.  In August 2005, the Veteran underwent a cervical diskectomy at C5-6 with fusion.  

Private records in March 2006 show that the Veteran complained of pain in the lumbar spine that radiated to the hip and calf.  It was reported that the Veteran was involved in a motor vehicle accident in November 2005 and that he began to have low back pain several weeks after the accident.  It was reported that the Veteran also had had low back complaints prior to the accident, but the complaints were worse after the accident.  The assessments included moderate lumbar sprain and strain, mild thoracic strain, and left-sided lumbar radiculopathy, all secondary to the motor vehicle accident in November 2005.  Nerve conduction studies in March 2006 confirmed S1 radiculopathy.  

In a statement in June 2007, the Veteran disputed that he was involved in a motor vehicle accident in 1999, but indicated that he was involved in one in "2006".  He also noted that he filed his claim for disability benefits prior to his motor vehicle accident.  In support of his claims, the Veteran submitted a statement of a fellow shipmate in service, who recalled that the Veteran on many occasions complained of neck and lower back problems.  He described the Veteran's duties aboard ship, including lifting large laundry bags and boxes for the ship store.  He stated that the Veteran once told him about an incident where a life line broke, causing him to fall overboard and that the Veteran had been able to hold on to the life line and pull himself back on board, but he was sore for weeks.  The shipmate also noted that the Veteran did not always go to sick bay and on the occasions that he did go he received only aspirin for pain.  






In October 2010, insurance records were received in regard to a motor vehicle accident in which the Veteran was involved in September 1999.  A representative from the insurance agency wrote on one of the records that there were no medical payments made in regard to the accident.  

In December 2010, the Veteran underwent a VA examination to determine the likelihood that any of the Veteran's current spinal disabilities were related to his period of service, including the in-service complaints of neck and back pain.  The examiner diagnosed degenerative disease of the cervical spine with remote surgery and degenerative disease of the lumbar spine with radiculopathy.  The VA examiner expressed the opinion that he was unable to relate the current disabilities of the spine to the Veteran's period of service, including the in-service complaints of neck and back pain without resorting to mere speculation.  The VA examiner explained that the documentation to establish a relationship between the in-service conditions and the disabilities was not currently available.  The VA examiner stated that the symptoms in 1966, evoking pain were viral in origin in the context of sore throat and headache, that there was no reference to a thoracolumbar spine injury or neck injury but no records to document symptoms after service until the 1990s, that the separation examination of November 1969 made no mention of any spine condition and that musculoskeletal neck, back, and spine were reported without abnormalities on an examination after service in July 1997.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis of the Claims

The Veteran contends that his current spinal conditions, consisting of disabilities involving the cervical, thoracic, and lumbosacral segments of the spine, are related to his period of service in the Navy.  He has made only vague assertions regarding an injury to his neck and possibly his back during service.  




The Veteran did offer a statement from a fellow sailor, who recalled the Veteran's complaints of neck and back pain during service and that the Veteran once told him about an incident when the Veteran fell overboard.  

As shown in the facts described above, there was no actual diagnosis of a spine disability during service.  There was only a brief report of a neck injury in connection with a complaint of headaches.  Further, there was no description of the circumstances of the injury and no evaluation of or treatment of the neck.  Although there was also a complaint of neck and back pain in relation to an upper respiratory infection, there was no evaluation for a spine condition and the Veteran was fit for duty two days later with a final diagnosis of upper respiratory infection.  In other words, isolated complaints of pain pertaining to the spine without follow up visits, without a diagnosis of a spine disability, and without any specific treatment for the spine complaints.  As for the scars of the low back, noted on discharge examination, the scars were not disabling and the spine was evaluated as normal.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a spine disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim under 38 C.F.R. § 3.303(b).  

After service, as previously described, there were no documented complaints, clinical findings, or diagnosis of a spine disability until many years after the Veteran's discharge from active duty in November 1969.  The evidence against continuity of symptomatology shows that the first hint of a possible back problem was in 1984 or 1985, or at least 15 years after service.  In connection with his claim, the Veteran had requested certain clinic records be obtained in order to show he received treatment for back pain in 1984 or 1985.  Those records were reportedly unavailable.  



In any case, the Veteran has not alleged or indicated that he received treatment for his spine at any period between discharge from service in 1969 and 1984.  

The initial documentation of spine complaints is dated in 1998.  Prior to that time, private records show that on a routine examination in July 1997, an evaluation of the spine was negative for any abnormal finding.  Then, the Veteran complained of neck pain in April 1998, neck and mid-back pain in April 1999, and lower back pain in September 1999.  At no time in the reports did the Veteran provide a history of a spine injury in service or relate the onset of his spine symptoms to service.  Even in September 1999 when he reported a prior history of low back symptoms, the symptoms did not extend back to service.  Despite being seen for other complaints, and despite another routine examination in April 2001, there is no record that the Veteran's spine complaints persisted after 1999.  It was not until August 2002 and February 2003 that the Veteran was seen with complaints referable to the low back and neck.  Thereafter, it appears that the Veteran was not seen again for spine-related symptoms until 2005.  

The absence of continuity of symptoms from service ending in 1969 to 1998 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.). 

In statements, the Veteran maintains that his spine disabilities began during service, but he never provided an explanation for his assertion.  For example, he did not furnish a statement describing any specific injury during service, he never described the type of spinal problems he experienced in service, and he did not detail any efforts during service to obtain treatment for spinal problems.  A fellow sailor indicated that the Veteran complained of neck and back problems many times, and he recounted a story told by the Veteran of an incident where he fell overboard.  




The sailor was not a witness to such an incident and he did not provide any information as to which, if any, part of the Veteran's spine sustained injury.  For this reason, the statement of the fellow shipmate is not probative of whether or not the Veteran suffered a spinal injury.  As for the Veteran's statements, pertaining to in-service spine problems continuing after service, the Board does not find the statements to be credible, because the Veteran had the opportunity to tell health-care providers about any spinal injuries in service, when he did seek treatment for his spinal problems, but he did not.  And when he was seen with spine complaints beginning in 1998, he did not report, when he had the opportunity, that his complaints were of a longstanding nature.  Rather, in April 1998 he merely indicated neck pain of three days' duration.  The same is true for the mid-back and lower back, that is, when presented the opportunity to relate longstanding problems with his spine he did not report it.  Instead, records in April 1999 show that a motor vehicle accident reportedly preceded mid-back pain, and records in September 1999 show that a motor vehicle accident preceded lower back symptoms.  

While the Veteran disputed his involvement in a motor vehicle accident in 1999, the record shows that three years later he evidently arranged for certain reports from his insurance agent to be submitted, reflecting that he was indeed involved in a September 1999 motor vehicle accident.  

Also the Veteran asserted that he had filed his claim for service connection prior to his auto accident in "2006," presumably in an attempt to show that his current spine problems could not be attributable to the motor vehicle accident that was documented in November 2005.  Nevertheless, the documented complaints of pain in the spine beginning in 1998 (or 1984/1985, if it were accepted that the Veteran received treatment for back pain at that time) does not change the fact that for a long interval from the time of service until 1998 or 1984 or 1985) there was no documentation of a spine disability or treatment to support the Veteran's claim of a continuity since service.  




Given the inconsistencies of the Veteran's statements, including with other evidence of record such as his vagueness with regard to the circumstances of the onset of his spine problems in service and his silence in reporting any spine problems when he had the opportunity after service, the Board finds that the Veteran's statements of continuity lack credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record). 

For the foregoing reasons, then, continuity of symptomatology has not been established by the clinical record and by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a spine disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a spine disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

There is a single medical opinion of record that addresses whether there is a link between the Veteran's current spine disabilities and his period of service including the notations of spine complaints therein.  The VA examiner in December 2010  found that, after a review of the record, the only way to relate the current disabilities to service was through pure speculation.  The VA examiner provided rationale for then opinion, which accounted for the significant facts of the record.  

Although reasonable doubt will be resolved in favor of the Veteran, reasonable doubt exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  



The reasonable doubt doctrine, however, requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

As discussed, the only medical opinion that provides a reasoned explanation with regard to the question of whether the Veteran's spine disabilities are related to his period of service indicated that any relationship between current spine conditions and active service would be based on mere speculation.  The law provides that a claim may not be granted based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that this case is not one for which reasonable doubt has been presented.  

Accordingly, the preponderance of the evidence is against the claim of service connection for spine disabilities first diagnosed after service under 38 C.F.R. § 3.303(d). 

As for the Veteran's statements attributing his spine disabilities to service, although he is competent to describe symptoms such as pain, the degenerative changes found in the cervical, thoracic, and lumbar spine are not conditions under case law where lay observation has been found to be competent. 

Therefore, the determination as to whether the spine disabilities were present during active service or are related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498   (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); 




Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of degenerative changes of a spinal segment cannot be made by the Veteran, as a lay person, based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.  

Where, as here, there is a question of the presence or a diagnosis of a spine disability manifested by degenerative changes, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements, and those of the fellow sailor who likewise is not shown to be competent to identify a medical condition, are offered as proof of the presence of a spine disability in service or a chronic spine disability before 1998, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims. 






To the extent the Veteran's statements are offered as a lay opinion on causation, the cause of the current spinal disabilities cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the spinal disabilities.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion is not admissible as evidence.

As the Board does not find the Veteran to be competent to address medical causation, the determination of whether the Veteran's statements are credible is not reached.

Lastly, degenerative changes of the spine were first documented well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309. 

As the preponderance of the evidence is against the claims that disabilities of the cervical, thoracic, and lumbosacral spine are related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

      (The Order follows on the next page.).  











ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a thoracic spine disability is denied.  

Service connection for a lumbosacral spine disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


